DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Response to Amendment
The Amendment filed January 19, 2021 has been entered. Claims 1, 3 – 5, 9 and 10 are pending in the application with claims 2 and 6 – 8 being cancelled. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed October 16, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aso, Yoshiaki (US 2012/0288386 – herein after Aso) in view of Inoue et al. (JP 2005-273581 – herein after Inoue).
In reference to claim 1, Aso teaches a backup ring (11; in fig. 1B) which is fitted into a recess (this is the region where elements 3, 10 and 11 are inserted into or are present) arranged on a surface of a pump head (8; in fig. 1B) of a plunger type liquid feeding pump (seen in fig. 1A) and is for contacting with and supporting a plunger seal (10; in fig. 1B) sealing a pump chamber (8a; in fig. 1B) provided in the pump head (8), wherein the backup ring (11; in fig. 1B) comprises: 
a plunger seal supporting surface (i.e. left face of 11; in fig. 1B) contacting with the plunger seal (10), an opposite surface (right face of 11) to the plunger seal supporting surface, a length from the plunger seal supporting surface to the opposite surface (i.e. an axial length), an outer peripheral surface (i.e. an outer circumferential surface) extending along the length from the plunger seal supporting surface to the opposite surface, and a maximum outer diameter portion (defined by 11) being a cylindrical shape (i.e. backup ring 11 as a whole being in annular shape, thus if ring 11 is view from left in fig. 1B, then face of 11 that defines the maximum outer diameter is in cylindrical shape) extending along the length from the plunger seal supporting surface towards the opposite surface,

Aso teaches the backup ring (11), wherein the back-up ring only forms maximum outer diameter portion.
Aso does not teach the limitation of a smaller outer diameter portion in the back-up ring.
However, Inoue teaches a similar piston pump, wherein the back-up ring (40) comprises: a plunger seal supporting surface (i.e. left face of 40b) contacting with the plunger seal (41), an opposite surface (40c) to the plunger seal supporting surface, a length from the plunger seal supporting surface to the opposite surface (i.e. axial length), an outer peripheral surface (i.e. an outer circumferential surface) extending along the length from the plunger seal support surface to the opposite surface,  a maximum outer diameter portion (defined by 40b) being a cylindrical shape (as seen in fig. 1 or fig. 2) extending along the length from the plunger seal supporting surface towards the opposite surface, and a smaller outer diameter portion (defined by 40a) extending along the length from the maximum outer diameter portion to the opposite surface, the maximum outer diameter portion has an outer diameter substantially the same as an inner diameter of the recess of the pump head [as seen in fig. 1: the outer circumferential wall (defined by 40b) of backup ring 40 abuts the wall of a recess (i.e. the space in which backup ring 40 sits) formed in the pump head 33], and the smaller outer diameter portion has an outer diameter smaller than the outer diameter of the maximum outer diameter portion (as seen in fig. 1 or fig. 2).
It would have been an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the invention to substitute the backup ring of Aso with the one as taught by Inoue in order to obtain the predictable result of suppressing or slow the progress of deterioration of the plunger seal’s life, as evidenced by Aso (see ¶15).
Thus, Aso, as modified, teaches the backup ring which has a maximum outer diameter portion and the smaller outer diameter portion and wherein a gap is formed between an inner surface of the recess of the pump head and the outer peripheral surface of the smaller outer diameter portion along the length between the maximum outer diameter portion and the opposite surface (using the backup ring of Inoue in the pump of Aso would implicitly teach the features of “maximum diameter portion”, “smaller outer diameter portion” and “a gap” as claimed).
In reference to claim 3, Aso, as modified, teaches the backup ring (of Inoue), wherein the smaller outer diameter portion also is a cylindrical shape (as seen in fig. 1 or 2 of Inoue).
In reference to claim 5, Aso teaches a liquid feeding pump (in fig. 1A), comprising: 
a pump head (8; in fig. 1A/1B) including a liquid inlet (8c; in fig. 1B) for taking in liquid (“solvent”; in view of ¶5), a pump chamber (8a; in fig. 1B) for storing the liquid taken in from the liquid inlet, a liquid outlet (8b; in fig. 1B) for discharging a recess (“recess” is the region where elements 3, 10 and 11 are inserted into or are present) connecting the liquid inlet and the liquid outlet to the pump chamber (8a); 
a plunger (3; in fig. 1B) that has a distal end side (left end) inserted to the pump head (8) through the recess, and that slidably moves in the pump head (8); 
a plunger seal (10; in fig. 1B) that is fitted to the recess of the pump head (as seen in fig. 1B) and that seals a gap (clearance) between the pump head and the plunger (see ¶5); and 
a backup ring (11; in fig. 1B) which is fitted to the recess of the pump head and is contacting with and supporting the plunger seal (10; in fig. 1B), wherein the backup ring (11; in fig. 1B) comprises: 
a plunger seal supporting surface (i.e. left face of 11; in fig. 1B) contacting with the plunger seal (10), an opposite surface (right face of 11) to the plunger seal supporting surface, a length from the plunger seal supporting surface to the opposite surface (i.e. an axial length), an outer peripheral surface (i.e. an outer circumferential surface) extending along the length from the plunger seal supporting surface to the opposite surface, and a maximum outer diameter portion (defined by 11) being a cylindrical shape (i.e. backup ring 11 as a whole being in annular shape, thus if ring 11 is view from left in fig. 1B, then face of 11 that defines the maximum outer diameter is in cylindrical shape) extending along the length from the plunger seal supporting surface towards the opposite surface,

Aso teaches the backup ring (11), wherein the back-up ring only forms maximum outer diameter portion.
Aso does not teach the limitation of a smaller outer diameter portion in the back-up ring.
However, Inoue teaches a similar piston pump, wherein the back-up ring (40) comprises: a plunger seal supporting surface (i.e. left face of 40b) contacting with the plunger seal (41), an opposite surface (40c) to the plunger seal supporting surface, a length from the plunger seal supporting surface to the opposite surface (i.e. axial length), an outer peripheral surface (i.e. an outer circumferential surface) extending along the length from the plunger seal support surface to the opposite surface,  a maximum outer diameter portion (defined by 40b) being a cylindrical shape (as seen in fig. 1 or fig. 2) extending along the length from the plunger seal supporting surface towards the opposite surface, and a smaller outer diameter portion (defined by 40a) extending along the length from the maximum outer diameter portion to the opposite surface, the maximum outer diameter portion has an outer diameter substantially the same as an inner diameter of the recess of the pump head [as seen in fig. 1: the outer circumferential wall (defined by 40b) of backup ring 40 abuts the wall of a recess (i.e. the space in which backup ring 40 sits) formed in the pump head 33], and the smaller outer diameter portion has an outer diameter smaller than the outer diameter of the maximum outer diameter portion (as seen in fig. 1 or fig. 2).
It would have been an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the invention to substitute the backup ring of Aso with the one as taught by Inoue in order to obtain the predictable result of suppressing or slow the progress of deterioration of the plunger seal’s life, as evidenced by Aso (see ¶15).
Thus, Aso, as modified, teaches the backup ring which has a maximum outer diameter portion and the smaller outer diameter portion and wherein a gap is formed between an inner surface of the recess of the pump head and the outer peripheral surface of the smaller outer diameter portion along the length between the maximum outer diameter portion and the opposite surface (using the backup ring of Inoue in the pump of Aso would implicitly teach the features of “maximum diameter portion”, “smaller outer diameter portion” and “a gap” as claimed).
In reference to claim 9, see claim 3 above.
Claims 1, 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aso, Yoshiaki (US 2012/0288386 – herein after Aso) in view of Shreve et al. (US 2013/0323103 – herein after Shreve).
In reference to claim 1, Aso teaches a backup ring (11; in fig. 1B) which is fitted into a recess (this is the region where elements 3, 10 and 11 are inserted into or are present) arranged on a surface of a pump head (8; in fig. 1B) of a plunger type liquid feeding pump (seen in fig. 1A) and is for contacting with and supporting a plunger seal (10; in fig. 1B) sealing a pump chamber (8a; in fig. 1B) provided in the pump head (8), wherein the backup ring (11; in fig. 1B) comprises: 
a plunger seal supporting surface (i.e. left face of 11; in fig. 1B) contacting with the plunger seal (10), an opposite surface (right face of 11) to the plunger seal supporting surface, a length from the plunger seal supporting surface to the opposite surface (i.e. an axial length), an outer peripheral surface (i.e. an outer circumferential surface) extending along the length from the plunger seal supporting surface to the opposite surface, and a maximum outer diameter portion (defined by 11) being a cylindrical shape (i.e. backup ring 11 as a whole being in annular shape, thus if ring 11 is view from left in fig. 1B, then face of 11 that defines the maximum outer diameter is in cylindrical shape) extending along the length from the plunger seal supporting surface towards the opposite surface,
the maximum outer diameter portion (in 11) has an outer diameter substantially the same as an inner diameter of the recess of the pump head.
Aso teaches the backup ring (11), wherein the back-up ring only forms maximum outer diameter portion.
Aso does not teach the limitation of a smaller outer diameter portion in the back-up ring.
However, Shreve teaches a similar piston pump, wherein the back-up ring (46) comprises: a plunger seal supporting surface (i.e. left face of 46; in fig. 2) contacting with the plunger seal (44), an opposite surface (right face of 46) to the plunger seal supporting surface, a length from the plunger seal supporting surface to the opposite surface (i.e. axial length), an outer peripheral surface a maximum outer diameter portion (defined by central portion of 46; see “A” in fig. A below) being a cylindrical shape (i.e. backup ring 46 as a whole being in annular shape) extending along the length, and a smaller outer diameter portion (in formed in right face of 46; see “B” in fig. A below) along the length from the maximum outer diameter portion to the opposite surface, the maximum outer diameter portion has an outer diameter substantially the same as an inner diameter of the recess of the pump head (12), and the smaller outer diameter portion has an outer diameter smaller than the outer diameter of the maximum outer diameter portion (as seen the right portion of 12 is tapered) so that a gap (see “g” in fig. A below) is formed between an inner surface of the recess of the pump head (as seen in fig. 2: there exists a gap between the right tapered surface of back-up ring and the recess defined within the pump head) and the outer peripheral surface of the smaller outer diameter portion along the length.

    PNG
    media_image1.png
    981
    335
    media_image1.png
    Greyscale

Figure A: Edited fig. 2 of Shreve to show claim interpretation.
It would have been an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the invention to modify the right face of the backup ring of Aso with a taper as shown by Shreve to define the smaller outer diameter portion because applicant has not disclosed that the feature of “taper” provides an advantage, is used for a particular purpose, or solves a stated problem (see ¶36 of the originally filed specification which states “the backup ring may be any structure as long as the maximum outer diameter portion having an outer diameter substantially the same as the inner diameter of the recess is arranged on the plunger seal supporting surface side, and the smaller diameter portion having a smaller outer diameter than the 
Thus, Aso, as modified, teaches the backup ring which has a maximum outer diameter portion and the smaller outer diameter portion and wherein a gap is formed between an inner surface of the recess of the pump head and the outer peripheral surface of the smaller outer diameter portion along the length between the maximum outer diameter portion and the opposite surface (tapering the outer circumferential surface of the backup ring of Aso on right side would implicitly teach the features of “maximum diameter portion”, “smaller outer diameter portion” and “a gap” as claimed).
In reference to claim 4, Aso, as modified, teaches the backup ring, wherein the smaller outer diameter portion is a tapered shape (using the teaching of Shreve) in which the outer diameter at the outer peripheral surface is inclined to become smaller along the length from the maximum diameter portion to the opposite surface (right face of the backup ring).
In reference to claim 5, Aso teaches a liquid feeding pump (in fig. 1A), comprising: 
a pump head (8; in fig. 1A/1B) including a liquid inlet (8c; in fig. 1B) for taking in liquid (“solvent”; in view of ¶5), a pump chamber (8a; in fig. 1B) for storing the liquid taken in from the liquid inlet, a liquid outlet (8b; in fig. 1B) for discharging a recess (“recess” is the region where elements 3, 10 and 11 are inserted into or are present) connecting the liquid inlet and the liquid outlet to the pump chamber (8a); 
a plunger (3; in fig. 1B) that has a distal end side (left end) inserted to the pump head (8) through the recess, and that slidably moves in the pump head (8); 
a plunger seal (10; in fig. 1B) that is fitted to the recess of the pump head (as seen in fig. 1B) and that seals a gap (clearance) between the pump head and the plunger (see ¶5); and 
a backup ring (11; in fig. 1B) which is fitted to the recess of the pump head and is contacting with and supporting the plunger seal (10; in fig. 1B), wherein the backup ring (11; in fig. 1B) comprises: 
a plunger seal supporting surface (i.e. left face of 11; in fig. 1B) contacting with the plunger seal (10), an opposite surface (right face of 11) to the plunger seal supporting surface, a length from the plunger seal supporting surface to the opposite surface (i.e. an axial length), an outer peripheral surface (i.e. an outer circumferential surface) extending along the length from the plunger seal supporting surface to the opposite surface, and a maximum outer diameter portion (defined by 11) being a cylindrical shape (i.e. backup ring 11 as a whole being in annular shape, thus if ring 11 is view from left in fig. 1B, then face of 11 that defines the maximum outer diameter is in cylindrical shape) extending along the length from the plunger seal supporting surface towards the opposite surface,

Aso teaches the backup ring (11), wherein the back-up ring only forms maximum outer diameter portion.
Aso does not teach the limitation of a smaller outer diameter portion in the back-up ring.
However, Shreve teaches a similar piston pump, wherein the back-up ring (46) comprises: a plunger seal supporting surface (i.e. left face of 46; in fig. 2) contacting with the plunger seal (44), an opposite surface (right face of 46) to the plunger seal supporting surface, a length from the plunger seal supporting surface to the opposite surface (i.e. axial length), an outer peripheral surface (i.e. an outer circumferential surface) extending along the length from the plunger seal support surface to the opposite surface, a maximum outer diameter portion (defined by central portion of 46; see “A” in fig. A above) being a cylindrical shape (i.e. backup ring 46 as a whole being in annular shape) extending along the length, and a smaller outer diameter portion (in formed in right face of 46; see “B” in fig. A above) along the length from the maximum outer diameter portion to the opposite surface, the maximum outer diameter portion has an outer diameter substantially the same as an inner diameter of the recess of the pump head (12), and the smaller outer diameter portion has an outer diameter smaller than the outer diameter of the maximum outer diameter portion (as seen the right portion of 12 is tapered) so that a gap (see “g” in fig. A above) is formed between an inner surface of the recess of the 
It would have been an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the invention to modify the right face of the backup ring of Aso with a taper as shown by Shreve to define the smaller outer diameter portion because applicant has not disclosed that the feature of “taper” provides an advantage, is used for a particular purpose, or solves a stated problem (see ¶36 of the originally filed specification which states “the backup ring may be any structure as long as the maximum outer diameter portion having an outer diameter substantially the same as the inner diameter of the recess is arranged on the plunger seal supporting surface side, and the smaller diameter portion having a smaller outer diameter than the maximum outer diameter portion is arranged at the other portions”). One of ordinary skill in the art, furthermore, would have expected the Aso’s invention to perform equally well with tapered right face of the backup ring because it would still achieve Aso’s objective of suppressing or slow the progress of deterioration of the plunger seal’s life (see ¶15 of Aso).
Thus, Aso, as modified, teaches the backup ring which has a maximum outer diameter portion and the smaller outer diameter portion and wherein a gap is formed between an inner surface of the recess of the pump head and the outer peripheral surface of the smaller outer diameter portion along the length between the maximum outer diameter portion and the opposite surface 
In reference to claim 10, see claim 4 above.
Response to Arguments
Applicant's arguments filed 01/19/2021 with respect to rejection based on Aso and Henmi have been fully considered but they are moot. The amendment to independent claims 1 and 5 changed the scope of the claim. As a result, the prior art has been re-evaluated and re-applied to claims 1 and 5, in view of Aso and Inoue.
Applicant's arguments filed 01/19/2021 with respect to rejection based on Aso and Shreve have been fully considered but they are not found to be persuasive.
Applicant argues: (A) “The outstanding Office Action relies on the embodiment of Shreve shown in Figure 2. This figure of Shreve describes a back-up ring 46 in contact with the ring seal 44, which is part of the plunger seal 32. Reading Shreve and reviewing the figures, a person of ordinary skill in the art would understand that backup ring 46 has a single diameter. As explained in Shreve, the diameter of the backup ring 46 is approximately 0.3425 inches, and, thus, Shreve implicitly teaches one diameter. Accordingly, the Shreve backup ring is not intended to have two different outer diameter portions, as would be required to even approach Applicant's claimed feature”.  (B) “Moreover, even if one were to ignore the description of Shreve and interpret the figures as suggesting a tapered portion at both ends of the length of the backup ring, this interpretation does not suggest a maximum diameter portion being a cylindrical shape extending along the length from the plunger seal supporting surface towards the opposite surface, a smaller diameter portion extending along the length from the maximum outer diameter portion to the opposite surface, wherein that a gap is formed between an inner surface of the recess of the pump head and the outer peripheral surface of the smaller outer diameter portion along the length between the maximum outer diameter portion and the opposite surface, as would be required to meet Applicant's claimed feature. Therefore, even if the combination of Aso II and Shreve is assumed to be proper, the combination fails to teach every element of the claimed invention.”
Examiner’s response: With respect to (A), one of ordinary skill in the art would understand the disclosed diameter as an “approximate diameter” (see ¶39) measured around the central region of backup ring 46 (in view of fig. 2). As clearly seen in the fig. 2, the left and right portions of the backup ring shown are tapered. Thus, the outer diameter is in these tapered regions would be different (i.e. smaller) from the one at the center of the backup ring. Thus, this argument was not found to be persuasive. With respect to (b), applicant's argument against the reference of Shreve individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, tapering the outer circumferential surface of the backup ring of Aso on right side would implicitly teach the features of “maximum diameter portion”, “smaller outer diameter portion” and “a gap” as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746